Citation Nr: 0913384	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-21 810 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of both feet.

2.  Entitlement to service connection for essential tremor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran presented testimony regarding this claim at a 
Board hearing before the undersigned Veterans Law Judge in 
March 2009.  A transcript of the hearing is associated with 
the Veteran's claim folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for essential tremor is 
addressed in the REMAND section below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A chronic foot condition involving residuals of frostbite was 
not caused or aggravated by service.


CONCLUSION OF LAW

Service connection for residuals of frostbite of both feet is 
not warranted.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2004.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



Service Connection for Residuals of Frostbite

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that the 
condition manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a), 3.309(a).

The Veteran is seeking service connection for residuals of 
frostbite to both feet, which he contends he incurred in 
service while stationed in Korea. He reports that he has 
continuously experienced pain, burning, and itching in his 
feet since that time.  The Veteran's service treatment 
records do not show any incident of frostbite.  He was 
treated for a blister on his right foot in February 1951.  In 
March 1952, he was treated at an aid station and a mobile 
hospital in Korea for pain and swelling in his heels 
bilaterally.  He was diagnosed with chronic bursitis of the 
Achilles tendon, but an entry dated two days later notes that 
no pathology was found except for post-calcaneus calluses 
bilaterally.  The Veteran reported at that time that his 
shoes were too small.  The Veteran's feet were found to be 
normal during his separation physical examination in January 
1953, and he did not report any foot ailments.  

The Veteran underwent a VA general medical evaluation in 
April 1953, in which no residuals of frostbite were 
mentioned.  He first reported an in-service frostbite injury 
in August 1971 on a VA claim form.  In November 1986, a corn 
was removed from his right foot.  The Veteran underwent a VA 
general medical evaluation in March 1988 in which no foot 
injuries or symptoms of impairment were reported.  At a VA 
examination in September 1991, he reported a history of 
numbness and tingling in his left lower extremity, and he was 
found to have slightly diminished reflexes.  The Veteran was 
seen at a VA medical facility in January 2002, where he 
reported frostbite of his feet in service and complained that 
his feet itch.  On examination, his feet were dusky and there 
were multiple small spider veins.  There was fungal infection 
of the great toes.  The examiner's impression was frost bite 
of both feet, and he prescribed lidex cream.  

The Veteran underwent a VA examination of his feet in May 
2004.  He described his symptoms of frostbite in service, 
which included cold feet and a pinkish skin tint to this 
feet, primarily on the plantar surface.  He stated that his 
current symptoms included cramping in his toes, a burning 
sensation in the plantar surface of his feet, itching and 
numbness.  He also reported a slight disturbance of nail 
growth of his great toes and changes to the skin color of his 
feet.  On examination, there were numerous varicosities of 
the lower extremities, but no scars, amputations, or 
ulcerations were evident.  Distal sensation was diminished, 
particularly in the plantar surface of his feet.  Patellar 
and Achilles reflexes were absent, and his lower extremities 
appeared slightly shiny and atrophic.  X-rays showed mild 
hallux valgus deformity with minimal to mild osteoarthritic 
changes.  The examiner diagnosed peripheral artery disease 
and degenerative joint disease (DJD) of the feet.  He 
concluded that the Veteran's current numbness was not caused 
by his service in Korea because there was no evidence of 
frostbite in service and he reported that his symptoms had 
begun in 2000, 48 years after his service in Korea.  

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's foot symptoms are not related to 
his active service.  There is no evidence of the frostbite 
injury he contends he suffered in service.  Although the 
Veteran testified in his Board hearing that the medical 
records were burned when his unit was overrun by the enemy, 
the Board notes that there are medical records from Korea in 
his service treatment records.  However, even if the Board 
concedes that he suffered a cold injury in 1952, the evidence 
indicates that he had no foot disability when he was examined 
for separation in January 1953.  Thus, any foot injury he may 
have incurred in service was acute and transitory and had 
apparently resolved by the time of his separation.  In 
addition, there is no evidence that the Veteran sought 
treatment for a chronic condition after service.  He first 
reported a frostbite injury in 1971, more than 18 years after 
service, and he underwent several VA medical evaluations in 
which he failed to report a foot disability related to 
frostbite.  

The contemporaneous service treatment reports are devoid of 
any reference to a frostbite.  Although the 2002 VA 
examination included a diagnostic impression of frostbite, 
the Board may reject that opinion because it is based upon 
facts provided by the Veteran and other facts present in the 
record contradict the facts provided by the Veteran which 
formed the basis for the opinion.  Swann v. Brown, 5 Vet. 
App. 229 (1993); Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

Finally, the Board observes that the more probative medical 
evidence shows that the Veteran's current symptoms are due to 
peripheral artery disease and DJD.  The Board finds that the 
preponderance of the evidence does not support service 
connection for residuals of frostbite of the feet.  
Accordingly, the claim must be denied.  


ORDER

Service connection for residuals of frostbite of both feet is 
denied.


REMAND

The Veteran is seeking service connection for a tremor in his 
left hand which he contends began in service after he was 
thrown 50 feet in an explosion and landed on his left 
shoulder.  A review of the record indicates that further 
development is required.  He reports that his hand began to 
shake within a few months of this incident and these symptoms 
have persisted and worsened since then.  He states that he 
can no longer write with his left hand due to the tremors and 
that his left leg is also somewhat affected.  VA and private 
treatment records indicate that he has a tremor disorder of 
uncertain etiology which affects his arms and legs, more 
severely on the left side than the right.  

Although service treatment records contain no evidence of a 
shoulder injury in service, the Veteran reported at his March 
2009 Board hearing that field medical records were destroyed 
when his unit was overrun by the enemy.  Post service private 
records indicate that a tremor was diagnosed by at least 
1969.  The Veteran is competent to describe his experiences 
in service and his subjective symptoms.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran 
has provided sworn testimony that he was injured in service 
and has suffered tremor consistently since, and as the 
evidence shows there is a current disability which may be 
related to that injury, the Board finds that a medical 
examination is required to determine the nature and likely 
etiology of the Veteran's disability.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to assess his 
tremor disability.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should conduct 
a thorough examination and provide a 
diagnosis for any pathology found.  Based 
on the examination and review of the 
record, the examiner should state an 
opinion as to the etiology of any 
diagnosed disorder, to include whether it 
is at least as likely as not (a 
50 percent or greater probability) that 
such disorder is related to active 
service, to include the shoulder injury 
the Veteran reports he suffered in 
service.

The examiner is requested to provide a 
rationale for any opinion provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
AMC/RO should issue a supplemental 
statement of the case to the Veteran and 
his representative and afford an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


